Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 15 September 2022 has been fully considered.
Telephone Interview Summary
	A telephone interview was held on October 20th, 2022.  Applicant stated that his claimed invention has utilities and since there is no art rejection, the claims should be allowed.  The Examiner maintains that the claimed invention, when treated in light of the specification, is inoperative because the page 9 of the specification discloses the imbalance wheel concept and that is the only way to operate the system.  The Examiner further explains that if Applicant can prove how his system works, then Applicant does not need to submit a working model and all pending rejections would be withdrawn.  Applicant stated that he may submit a video to show the operation of the system.  The Examiner agreed to take a look at the video if submitted, but explained that everything in the video must be already in the application to avoid new matter.  It was agreed that the Examiner send out his Office Action, then Applicant has 3 months to discuss and prepare the response.  
	
	Regarding the 35 USC 101 rejection, Applicant argues in the amendment:
The Section 101 rejections are submitted to be moot in view of the accompanying amendments. Additionally, the Section 101 rejection (p. 6 of the Office action) does not address the specific limitations of the claim (beyond broad generalizations), and thus fails to make a prima facie case that the invention is inoperative.

Notably, the Office action alleges (p. 6) that “[t]he... claims... recite an unbalance wheel|[.]” Yet the Office action does not — and cannot — identify any such limitation in the pending claims. Applicant notes that the term “unbalance wheel” does not appear anywhere in the claims. Accordingly, as noted, because the present rejection is not directed to the actual limitations of the present claims, it must be withdrawn.

Moreover, the Office action ignores large sections of the specification rebutting the assertion that claimed technology is “inoperable.” See MPEP § 2163.II.A (requiring the examiner to perform a “thorough reading and evaluation” of “the entire specification”). Instead, the Office action highlights brief selections from the specification, ignores the remainder of the disclosure (and the actual limitations of the pending claims), and then attempts to extrapolate that the claimed technology lacks utility. As noted, this is plainly insufficient to make a prima facie case of “inoperability” under Section 101.

In any event, MPEP § 2107.01.II. directs that “[s]ituations where an invention is found to be ‘inoperative’ and therefore lacking in utility are rare, and rejections maintained solely on this ground by a federal court even rarer.”

MPEP § 2107.01.11. further directs that “[a] small degree of utility is sufficient” and “partial success [is] sufficient to demonstrate patentable utility.” “In short, the defense of non-utility cannot be sustained without proof of total incapacity.” Id. (emphasis added) The Office action has not met this high burden and the amended claims and the specification (when considered in its entirety) demonstrate otherwise.

	Examiner’s response:
	The Examiner strongly disagrees.  The claimed invention must be treated in light of the specification, note MPEP 2111. In the specification, page 9, lines 7-27, Applicant fails to describe how the invention operates.  Applicant states that “The hub 5 is defined by a first spring 12 and that wheel 7 is biased by a second spring 13 in the opposite direction. The spring 12 and 13 may be formed as elastic strips, in particular as rubber bands here. In an alternative embodiment, it is conceivable to use springs, for example helical springs, plate springs or the like to bias a corresponding position of the hub 5 and a position of the wheel 7 in the opposite direction. It is conceivable that only one spring 12 is provided, and the respective other part, i.e. either the wheel 7 and the hub is stationary 5 here. The spring 12 pulls the hub 5 in the colder zone 10 and the spring 13 moves the wheel 7 in the warmer zone 9. The deformation of the spokes 6 through heat now shifts the balance of forces, so that a compensating movement by the wheel 7 by rotation is performed, which is available by the shaft 8 in the form of electrical energy through the generator. This effect is indeed alone already observable by the wheel 7 being disposed upright in the gravitational field of the earth but here, it is additionally supported by the spring 12, 13.”.  This description fails to explain how the spokes are deformed to cause the imbalance.  The bold italic underlined phrase clearly discloses the imbalance concept.  Springs 12, 13 pull the wheel in opposite directions to cause imbalance that rotates the wheel, and this concept is inoperative as clearly explained in the previous rejections.  Throughout prosecution of this application, Applicant fails to explain how his invention is operable.  The quoted paragraph above is the only description of the claimed invention and that does not appear to be operable instruction.

	Regarding the 35 USC 112 rejection, Applicant argues:
The Section 112 rejections are submitted to be moot in view of the accompanying amendments. Additionally, the Office action (p. 7-8), highlights only a short selection from the specification and then asserts that the application fails to provide sufficient support for the present claims. The Office action, however, ignores the remaining disclosure of the application as a whole, which does provide the requisite support. See MPEP § 2163.II.A (requiring the examiner to perform a “thorough reading and evaluation” of “the entire specification”).

MPEP § 2163.II.A also directs that “[t]here is a presumption that an adequate written description of the claimed invention is present in the specification as filed,” and that “[t]o make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure.” Here, the Office action fails to do so. Notably, the Office action appears not to address any limitations of the pending claims, and instead makes the cursory assertion that “[t]his application fails to provide sufficient support of the claimed invention” (Office action, p. 7). This is plainly insufficient. Because the Office action has not made a prima facie case that the claim is not supported, and further in view of the presumption that the claim is supported, the rejection must be withdrawn.

Moreover, as noted above (with respect to the Section 101 rejections), the recitations of the pending claims and the subject matter of the present specification (when taken as a whole) demonstrate that the claimed subject matter is operative and has patentable utility, and the Office Action fails to make a prima facie showing to the contrary.

Additionally, MPEP § 608.03 directs that “a model is not ordinarily required by the Office to demonstrate the operability of a device.”

In view of the above, reconsideration is thus respectfully requested.

	Examiner’s response:
	The Examiner strongly disagrees.  The claimed invention appear to be inoperative.  The description on page 9, lines 7-27, confirms that the claimed invention is directed to a perpetual motion device.  The disclosure of this application fails to describe sufficient description of the claimed invention. Even though “a model is not ordinarily required by the Office”, the Examiner has his right to request a working model for inoperative devices to avoid patent examining errors.  However, as agreed in the interview summary, if Applicant can explain and show how his system works, then the working model is not required.

	For the reasons set forth above, the previous rejections have been repeated as follows.

35 USC 101 rejections

Claims 1-11, 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention of claims 1-17 recite an unbalance wheel 7 with heating the top half portion 9 and cooling the bottom half portion 10.  This concept is clearly inoperative.  The imbalance wheel has been well known to be inoperative/perpetual-motion device because the wheel is balanced itself right after imbalanced.  Figure 2 of this application shows two equal half portions with equal amount of double layer spokes 1, 6.  If heating or cooling deform the shapes of the spokes, then both side of the wheel, right half and left half, would have deformed spokes and the forces from deformed spokes would balance out and the wheel would not move sufficiently to rotate the shaft 8.  Note: 1) the mechanism that produces the overbalance necessarily requires the wheel to exert a force on the shifting weight, and because of Newton's third law, this causes a force, and a torque, that exactly counterbalances the effect of the overbalance; 2) when two forces act on a body simultaneously, the net effect on the body is simply the vector sum of the forces. From this follows the result that when two forces do work on a body, the net work done on that body is the same as the work done by the vector sum of those forces.  
As noted in the previous Office Action, the imbalance/overbalance wheel is classified as perpetual motion device.  Applicant is suggested to review the overbalance wheel in the following website: Perpetuum Immobile. (lockhaven.edu)
	Note the overbalance wheel; for example, the Villard’s wheel, even if the wheel moves clockwise by a push, the weight falling would push the wheel backward as noted in the following picture from the website:

    PNG
    media_image1.png
    1377
    801
    media_image1.png
    Greyscale

	Also note this part of the website:
Leonardo da Vinci (1452–1519) studied several versions of overbalanced wheels with moving weights, using a method that anticipated modern force and torque methods, and showed why they could not work.
Moreover, you might set yourself to prove that by equipping such a wheel with many balances, every part, however small, which turned over as the result of percussion would suddenly cause another balance to fall, and by this the wheel would stand in perpetual movement. But by this you would be deceiving yourself.... As the attachment of the heavy body is farther from the center of the wheel, the revolving movement of the wheel round its pivot will become more difficult, although the motive power may not vary.
Leonardo's comment is especially perceptive. In modern terms it says that as a weight moves farther from the rotation axis, the gravitational torque on it is greater, but the moment of inertia of the wheel is simultaneously increased, making the gravitational torque less effective in increasing or sustaining motion of the wheel. The net gain from shifting weights is zero.
	
	The claimed invention is even worse, it appears to be a balance wheel with or without the heat input.  It’s unclear how the force can be generated to cause the imbalance/overbalance, and how the wheel can be rotated in a cycle for a complete rotation.  Because there are the same number of spokes 6 in the upper half of heating zone 9 and lower half of cooling zone 10, and/or the same number of spokes 6 in the left half and right half of the wheel 7, the generated forces appear to cancel out.  
	For the reasons set forth above, the 101/112(a) rejections have been maintained.  Please provide a working model to clearly describe how the system works.



35 USC 112(a) rejections

Claims 1-11, 13-18 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 1-11, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This application fails to provide sufficient support of the claimed invention.  In the specification, page 9, lines 7-27, Applicant fails to describe how the invention operates.  Applicant states that “The hub 5 is defined by a first spring 12 and that wheel 7 is biased by a second spring 13 in the opposite direction. The spring 12 and 13 may be formed as elastic strips, in particular as rubber bands here. In an alternative embodiment, it is conceivable to use springs, for example helical springs, plate springs or the like to bias a corresponding position of the hub 5 and a position of the wheel 7 in the opposite direction. It is conceivable that only one spring 12 is provided, and the respective other part, i.e. either the wheel 7 and the hub is stationary 5 here. The spring 12 pulls the hub 5 in the colder zone 10 and the spring 13 moves the wheel 7 in the warmer zone 9. The deformation of the spokes 6 through heat now shifts the balance of forces, so that a compensating movement by the wheel 7 by rotation is performed, which is available by the shaft 8 in the form of electrical energy through the generator. This effect is indeed alone already observable by the wheel 7 being disposed upright in the gravitational field of the earth but here, it is additionally supported by the spring 12, 13.”.  This description fails to explain how the spokes are deformed to cause the imbalance. How much force the imbalance force could generate to overcome the spring forces of springs 12-13, the weight of the wheel and the spokes in order to rotate the shaft.  Applicant must provide sufficient support for his claimed invention.  Note that new matter is not allowed, if the description requires new matter, then a continuation-in-part (CIP) must be filed.  And because the operation of this invention is very questionable, a working model must be required.
	(As noted above, the claimed invention appears to be a balance wheel with or without the heat input.  It’s unclear how the force can be generated to cause the imbalance/overbalance, and how the wheel can be rotated in a cycle for a complete rotation.  Because there are the same number of spokes 6 in the upper half of heating zone 9 and lower half of cooling zone 10, and/or the same number of spokes 6 in the left half and right half of the wheel 7, the generated forces appear to cancel out.)  


Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/20/2022